 Exhibit 10







[English Translation of Japanese Document]






















Share Purchase Agreement



































































February 2, 2017
















Seller:  Oki Electric Industry Co., Ltd.










Purchaser: Mold-Tech Singapore PTE LTD







Purchaser Guarantor: Standex International Corporation














Oki Electric Industry Co., Ltd. (the “Seller”), Mold-Tech Singapore PTE LTD (the
“Purchaser”), a wholly owned subsidiary of Standex International Corporation and
Standex International Corporation (the “Purchaser Guarantor”) execute this Share
Purchase Agreement (this “Agreement”) on February 2, 2017 (the “Execution Date”)
regarding the transfer to the Purchaser of all of the issued and outstanding
common shares of Oki Sensor Device Corp. (the “Target Company”) held by the
Seller as follows.




Chapter I Definitions




Article 1.1

(Definitions)




1.

The terms used in this Agreement shall have the meanings set forth in each item
below.




(1)

“TSA” has the meaning set forth in Article 6.1, paragraph 4.




(2)

“Seller” has the meaning defined in the preamble.




(3)

“Seller Group” means the Seller and the Seller’s subsidiaries and affiliates,
excluding the Target Group.




(4)

“Working Capital” means the value of inventory net of reserves plus the value of
accounts receivable and minus the value of trade accounts payable. As an example
and for clarity in application, the Working Capital of the Target Company as of
September 30, 2016 (based on the specific accounts denoted in the September 30,
2016 trial balance) was:




Working Capital - Detailed Schedule

 

Account Name

Account Name

Sep’16
in JPY

 

 

 

Accounts Receivable

売掛金

674,618,859

Inventory

たな卸資産 計

660,059,233

Accounts Payable

買掛金

(724,717,405)

 

 

 

Working Capital

        609,960,687

 

 

 




(5)

“Business Day” means any day other than a Saturday, Sunday, and any other day on
which commercial banks in Japan or New York, the U.S. are authorized or required
by applicable Laws and Regulations to close.




(6)

“Purchaser” has the meaning defined in the preamble.




(7)

“Purchaser Guarantor” has the meaning defined in the preamble.




(8)

“Environmental Law” means the Water Pollution Control Act, the Air Pollution
Control Act, the Soil Contamination Countermeasures Act, the Offensive Odor
Control Act, the Noise Regulation Act, the Vibration Regulation Act and other
applicable laws and regulations in connection with them.




(9)

“Seller’s Fundamental Representations and Warranties” has the meaning set forth
in Article 7.1, paragraph 6.




(10)

“Closing” means the execution of the Transfer.




(11)

“Closing Date” has the meaning set forth in Article 2.3, paragraph 1.




(12)

“Closing Date Accounts” has the meaning set forth in Exhibit 2.4 section 1(a).




(13)

“Pre-Closing Tax Period” has the meaning set forth in Article 7A.1.




(14)

“Cash” means cash bank deposits (including foreign currency deposits) in the
bank accounts belonging to the Target Company which are immediately available to
the Target Company without any lien or offset.




(15)

“Final Bank Account Adjustment Amount” has the meaning set forth in Article 6.1,
paragraph 11.




(16)

“Regulation of Financial Statements” means Ordinance on Terminology, Forms, and
Preparation Methods of Financial Statements (Ordinance of the Ministry of
Finance No. 59 of November 27, 1963, as amended).




(17)

“Judicial and Administrative Institutions” means courts, arbitrators, arbitral
tribunals, competent authorities and other judicial and administrative
institutions and self-regulatory institutions.




(18)

“Decisions of Judicial and Administrative Institutions” means the judgments,
decisions, orders, settlements in court, and approvals and licenses of Judicial
and Administrative Institutions.




(19)

“Material Adverse Effect” means that the Target Group’s financial condition or
business results are materially adversely effected and that it is reasonably
determined using commercial business judgement that there is a high possibility
of such effect, excluding (i) effects arising from changes in economic
conditions, money markets, securities markets of shares etc. or transaction
price of the raw materials used in manufacture of reed switches and from changes
in exchange rates etc. of Japan or other countries or the world, or changes in
the whole industry the Target Group’s business belongs to, and (ii) effects
arising from the publication or the performance of the Transfer contemplated
herein.




(20)

“Material Contracts” has the meaning set forth in Exhibit 3.1, section 2, clause
5.




(21)

“Restricted Business” has the meaning set forth in Article 6.2, paragraph 2.




(22)

“Tax Claim” has the meaning set forth in Article 7A.2.




(23)

“Target Company” has the meaning defined in the preamble.




(24)

“Target Group” means the Target Company and the Target Subsidiary.




(25)

“Target Subsidiary” means Oki Sensor Device (Shanghai) Co., Ltd.




(26)

“Data Room” means the virtual data room established and maintained by
IntraLinks, Inc. in connection with the transactions contemplated hereunder as
of 12:01 a.m. on December 14, 2016 (Japanese standard time) and as supplemented
by specific written or electromagnetic means disclosure through the Execution
Date.




(27)

“Insolvency Proceedings” has the meaning set forth in Article 8.1, paragraph 1,
item (2).




(28)

“Antisocial Forces” means any organized crime groups, members of organized crime
groups, any individuals who were members of organized crime groups at any time
during the past five years, associate members of any organized crime groups, any
related companies or associations of any organized crime groups, any corporate
racketeers (sokaiya), any groups engaging in criminal activities under the
pretext of conducting social campaigns or political activities, crime groups
specialized in intellectual crimes, and any other persons similar to the
foregoing.




(29)

“Debt” means any debts or obligations (whether on or off balance sheet) owed to
employees, management and/or third parties excluding amounts (determined in
accordance with Japanese GAAP) related to (i) compensation and benefits accrued
by employees and management in the ordinary course of business and (ii)
generated in the ordinary course of business that are set forth in Exhibit
1.1(29)




(30)

“Laws and Regulations” means laws, orders, rules, ordinances, treaties,
guidelines, notices, circulars, administrative guidelines, self-regulations by
self-regulatory organizations and other equivalent thereto.




(31)

“Compensation Claim Due Date” has the meaning set forth in Article 7.1,
paragraph 3.




(32)

“Agreement” has the meaning defined in the preamble.




(33)

“Execution Date” has the meaning defined in the preamble.




(34)

“Shares” has the meaning set forth in Article 2.1.




(35)

“Final Transfer Price” has the meaning set forth in Article 2.4, paragraph 1.




(36)

“Financial Statements” means (a) the financial statements (per the definition in
Article 435, paragraph (2) of the Companies Act) for the Target Company’s 34th
fiscal year (from April 1, 2013, to March 31, 2014), 35th fiscal year (from
April 1, 2014, to March 31, 2015) and 36th fiscal year (from April 1, 2015, to
March 31, 2016) and the balance sheet as of September 30, 2016, the profit and
loss statement and statement of changes in net assets for the period equivalent
to the first half of the 37th fiscal year (from April 1, 2016, to September 30,
2016), and (b) the financial statements for the Target Subsidiary’s 1st fiscal
year (from October 11, 2014, to December 31, 2014), 2nd fiscal year (from
January 1, 2015 to December 31, 2015) and the balance sheet as of September 30,
2016, the profit and loss statement and statement of changes in net assets for
the period equivalent to January 1, 2016 through September 30, 2016 .




(37)

“Transfer” has the meaning set forth in Article 2.1.




(38)

“Excess Amount” has the meaning set forth in Article 2.4 paragraph 2.




(39)

“Shortfall Amount” has the meaning set forth in Article 2.4 paragraph 3.




(40)

“Estimated Transfer Price” has the meaning set forth in Article 2.2.




(41)

“Facilities” has the meaning set forth in Exhibit 3.1 section 2 Article 6(b).




(42)

“Intellectual Property Rights” has the meaning set forth in Exhibit 3.1 section
2 Article 7(b).




(43)

“Real Property” has the meaning set forth in Exhibit 3.1 section 2 Article 6(a).




(44)

“Consent Required Counterparties” has the meaning set forth in Article 5.4.




(45)

“GAAP” means generally accepted accounting principles.




(46)

“OPS” means OKI Proserve Co., Ltd.




(47)

“OSK” means OKI Software Co., Ltd.




2.

The details of the headings affixed to each article and the order of the
provisions of this Agreement are for convenience of reference only and shall not
have any effect on the interpretation of this Agreement.




3.

References to a Party’s (or the Target Company’s) “knowledge” and the
correlative terms “known” and “knows,” means the information to the actual
knowledge of the directors of such Party and any information that is unknown to
such directors but to the actual knowledge of employees who are in the position
responsible for the supervision of the subject matter.  The Seller’s knowledge
shall include the Target Company’s knowledge.







Chapter II Share Transfer




Article 2.1

(Transfer of the Shares)




The Seller shall transfer to the Purchaser, and the Purchaser shall purchase
from the Seller, all of the issued and outstanding common shares of the Target
Company held by the Seller (400,000 shares) (the “Shares”) pursuant to the terms
and conditions of this Agreement (the “Transfer”).




Article 2.2

(Estimated Transfer Price)




The estimated transfer price of the Shares shall be equal to 15.4 Billion
Japanese Yen in aggregate (the “Estimated Transfer Price”) (38,500 Japanese Yen
per share) subject to adjustment in accordance with Article 2.4.




Article 2.3

(Execution of the Transfer)




1.

The execution of the Transfer shall be conducted at the Seller’s office located
at 7-12, Toranomon 1-chome, Minato-ku, Tokyo, or at another place separately
agreed in writing between the Seller and the Purchaser, on March 31, 2017, or
the date separately agreed in writing between the Seller and the Purchaser (the
“Closing Date”). The Closing, and the transfer of the ownership of the Shares
from the Seller to the Purchaser, shall be deemed to occur and shall be
effective at and as of 00:01 AM (Japan Standard Time) on the Closing Date and
all documents to be executed and delivered by all parties at the Closing shall
be deemed to have been taken, executed and delivered simultaneously and no
proceedings shall be deemed to have been taken nor documents executed or
delivered until all have been taken, executed and delivered.




2.

At the Closing, the Purchaser shall pay to the Seller the full amount of the
Estimated Transfer Price by means of wire transfer to such bank account as
Seller shall designate in writing at least three (3) Business Days prior to the
Closing Date.  The wire transfer fees shall be borne by the Purchaser.




3.

At the Closing, in exchange for the completion of the payment in full by the
Purchaser of the Estimated Transfer Price set forth in the preceding paragraph,
the Seller shall deliver to the Purchaser (i) documents necessary to change the
registered shareholder of the Shares on the shareholder registry from the Seller
to the Purchaser and (ii) the updated shareholder registry as of the Closing
Date which reflects the transaction contemplated herein.







Article 2.4

(Price Adjustment)




1.

The final transfer amount based on the amount of Cash and Working Capital as of
the Closing Date (the “Final Transfer Price”) shall be calculated in accordance
with the procedure as set forth in Exhibit 2.4.




2.

If the Final Transfer Price exceeds the Estimated Transfer Price, an amount
equal to the excess amount (the "Excess Amount") shall be paid by Purchaser to
Sellers by means of wire transfer set forth in paragraph 2 of Article2.3.




3.

If the Final Transfer Price falls short of the Estimated Transfer Price, an
amount equal to the shortfall (the "Shortfall Amount") shall be paid by Sellers
to Purchaser by means of wire transfer to such bank account as Purchaser shall
specify in writing at least three (3) Business Days prior to such transfer.




4.

Any payment of the Shortfall Amount, as the case may be, shall be made within
ten (10) Business Days after the Final Transfer Price has been determined in
accordance with Exhibit 2.4.







Chapter III Representations and Warranties




Article 3.1

(Seller’s Representations and Warranties)




The Seller represents and warrants to the Purchaser that the matters set forth
in Exhibit 3.1 are true and accurate as of the Execution Date and the Closing
Date.  Provided, however that, the foregoing shall not apply to the following
items:




(1)

matters to the extent fairly and fully disclosed in the Data Room by the Seller
or the Target Group (including their attorneys-at-law, certified public
accountants, tax attorneys, financial advisors or other advisors or agents) to
the Purchaser or Purchaser Guarantor (including their attorneys-at-law,
certified public accountants, tax attorneys, financial advisors or other
advisors or agents) in relation to the Seller or the Target Group;

(2)

matters arising as a result of the Seller’s appropriate performance of its
obligations under this Agreement; or




(3)

matters arising on or after the Execution Date in the ordinary course of
business of the Target Group, provided that such business should be conducted in
compliance with this Agreement and such matters should be limited to the matters
which ordinary can be assumed to arise from such business.




Article 3.2

(Purchaser and Purchaser Guarantor’s Representations and Warranties)




The Purchaser and Purchaser Guarantor each represents and warrants to the Seller
that the matters set forth in Exhibit 3.2 are true and accurate as of the
Execution Date and the Closing Date.







Chapter IV Conditions Precedent to the Closing




Article 4.1

(Conditions Precedent to the Closing)




1.

The Purchaser’s performance of its obligations set forth in Article 2.3,
paragraph 2 on the Closing is subject to the satisfaction of all of the terms
and conditions set forth in the following items prior to the Closing.  Provided,
however that, the Purchaser may waive all or part of those conditions at its
discretion.  Waiver of all or part of the conditions precedent by the Purchaser
based on the proviso hereof shall not prevent the Purchaser from claiming for
compensation or indemnification as set forth in Article 7.1, paragraph 1 or for
cancellation as set forth in Article 8.1, paragraph 2.




(1)

The matters that the Seller represents and warrants in Article 3.1 are true and
accurate in all material respects as of the Execution Date and the Closing Date
and Seller has provided Purchaser with a certificate affixed the name and sealed
by a duly authorized representative to such effect.




(2)

The Seller has performed in all material respects its obligations under this
Agreement that must be performed or complied with by the Closing.




(3)

In the event where the Antimonopoly Act or business combination regulations
under the competition laws of Japan or other countries shall apply to the
Transfer, the Purchaser has obtained the relevant clearances from the Fair Trade
Commission of Japan or other competition authorities of other countries pursuant
to such regulations.




(4)

The following documents have been submitted to the Purchaser by the Closing
Date:




A.

a copy with the original certificate of the extract of the minutes of the Target
Company’s board of directors meeting approving the Transfer; and




B.

a resignation letter upon the Closing Date from company auditor Onodera.







(5)

TSA to be executed pursuant to Exhibit 6.1 and brand license agreement to be
executed pursuant to Exhibit 5.7 have been executed and remain in effect.




 

(6)

There has been no Material Adverse Effect to the business of the Target Group.




(7)

During the period between September 30, 2016 and the Closing Date, the Target
Group shall not have incurred any additional Debt.




2.

The Seller’s performance of its obligations set forth in Article 2.3, paragraph
3 on the Closing is subject to the satisfaction of all of the terms and
conditions set forth in the following items prior to the Closing.  Provided,
however that, the Seller may waive all or part of those conditions at its
discretion.  Waiver of all or part of the conditions precedent by the Seller
based on the proviso hereof shall not prevent the Seller from claiming for
compensation or indemnification as set forth in Article 7.1, paragraph 2 or for
cancellation as set forth in Article 8.1, paragraph 1.




(1)

The matters that the Purchaser and Purchaser Guarantor represent and warrant in
Article 3.2 are true and accurate in all material respects as of the Execution
Date and the Closing Date and the Purchaser and Purchaser Guarantor shall
provide to the Seller a certificate which describes the above with the signature
of the representative who was lawfully authorized.




(2)

The Purchaser has performed in all material respects its obligations under this
Agreement that must be performed or complied with by the Closing.




(3)

In the event where the Antimonopoly Act or business combination regulations
under the competition laws of Japan or other countries shall apply to the
Transfer, the Purchaser has obtained the relevant clearances from the Fair Trade
Commission of Japan or other competition authorities of other countries pursuant
to those regulations.




(4)

The following documents have been submitted to the Seller by the Closing Date:




A.

A certificate, dated the Closing Date and executed by the secretary or an
authorized director of Purchaser certifying that all actions required to be
taken on behalf of Purchaser to authorize the execution, delivery and
performance of Purchaser’s obligations under this Agreement, and the various
instruments to be executed and delivered in connection therewith, have been
taken and attaching copies of any resolutions, consents or similar documents, in
form and substance acceptable to Sellers, evidencing such authorization.







Chapter V Pre-Closing Covenants




Article 5.1

(Approval at the Target Company’s Board of Directors Meeting)




The Seller shall cause the Target Company to resolve to approve the Transfer at
the Target Company’s board of directors meeting by the Closing Date.




Article 5.2

(Procedures of the Purchaser and Purchaser Guarantor)




The Purchaser and the Purchaser Guarantor shall, by the Closing Date, conduct
any and all procedures deemed necessary to be taken by it for the execution of
the Transfer pursuant to the Laws and Regulations, the Purchaser’s articles of
incorporation or other internal rules, or Decisions of Judicial and
Administrative Institutions (including, but not limited to, approval of the
execution of this Agreement by a resolution of the Purchaser and Purchaser
Guarantor’s board of directors meeting and procedures necessary under the
Antimonopoly Act or competition laws of Japan and other countries by the
Purchaser).  The Seller shall cooperate to a reasonable extent with the
Purchaser and Purchaser Guarantor’s proceeding with the relevant procedures.




Article 5.3

(Dividends of Surplus)




The Seller may cause the Target Company to pay to the Seller, and the Seller
shall be entitled to receive, 520 million yen as dividends from Cash by the date
immediately before the Closing Date (including a previous day of the Closing
Date), and the Purchaser shall not make an objection.




Article 5.4

(Third Party’s Consent)




The Seller shall make a full effort to cause the Target Company to obtain the
written consent to the transaction contemplated herein from the counterparties
of the Material Contracts to the extent any such Material Contracts require such
consent as a result of this transaction  (the “Consent Required Counterparties”)
prior to the Closing Date.  




Article 5.5

(Operation of Target Group)




During the period from the Execution Date to the Closing Date, the Seller shall
cause the Target Group’s business operated with the due care of a prudent
manager and within the scope of ordinary business.  Also, during the period from
the Execution Date hereof to the Closing Date, the Seller shall cause the Target
Group to refrain from conducting each act set forth in Exhibit 5.5 (for any act
for which the party thereto is specified, limited to the act conducted by such
specified party), without the prior written consent of the Purchaser (the
Purchaser shall not unreasonably delay or refuse such consent); however, the
conduct of any act by the Target Group that is contemplated under this Agreement
shall not be prevented.  If the Seller requests consent to conduct any act by
the Target Group set forth in Exhibit 5.5, the Purchaser shall promptly notify
the Seller of whether or not it gives its consent thereto, and if the Purchaser
does not give an answer that it does not consent thereto within five (5)
Business Days from such request made by the Seller, the Purchaser shall be
deemed to have given its consent.




Article 5.6

(Termination of Secondment)




The Seller shall, by the Closing Date, cause the termination of the secondment
of the two (2) employees of the Seller who are seconded to the Target Company,
and the Purchaser shall not object thereto.







Article 5.7

(Termination of the Use of the Seller Group’s Brands)




The Seller shall cause the Target Company to terminate the use of marks such as
trademarks, brands and logos held or managed, solely or jointly, by the
companies that belong to the Seller Group as of the Closing Date, except for
those approved to be used after the Closing to the extent and upon such terms as
set forth in Exhibit 5.7, and the Purchaser shall not object thereto.




Article 5.8

(Cooperation on Insurance Matters)




The Seller shall provide the Purchaser or Purchaser Guarantor with reasonable
support prior to the Closing related to insurance, including providing
information on current insurance policies, exposure information, claims history
and premiums in order to support conversion of the Target Group over to
Purchaser’s insurance program as of Closing.  




Article 5.9

(Selection of the Purchaser Entity)




Purchaser and Purchaser Guarantor shall, in the course of execution of this
Agreement, with regard to all the damages incurred by the Seller and Target
Company arising out of the choice of purchasing entity by the Purchaser
Guarantor, on and after the Execution Date, take appropriate measures to solve
such problems, provided that the damages are limited to the direct monetary
losses which the Seller or the Target Company have actually borne, and
reputation issues or other consequential losses are not included.  In the event
that any amendment to this Agreement is found out to be necessary in the future
due to the change of purchasing entity, in response to the Seller's request, the
Purchaser and Purchaser Guarantor shall have discussion with the Seller in good
faith and provide any information regarding the Purchaser on the responsibility
of Purchaser and Purchaser Guarantor upon the Seller's request.  This provision
will be applied only if the Seller would claim by specifically identifying the
grounds and the contents clearly to the Purchaser and Purchaser Guarantor before
the expiration date of three (3) months from the Closing Date.







Chapter VI Post-Closing Covenants




Article 6.1

(Post-Closing Covenants by Purchaser)




1.

For two (2) years after the Closing (until the expiration of the contract terms
for employees on fixed-term contracts), the Purchaser shall cause the Target
Company to continue to employ the employees of the Target Company as of the
Closing Date (excluding, however, employees who resign on their own accord and
where there are grounds for dismissal of employees) and to maintain terms and
conditions equivalent to the terms and conditions of employment as of the
Closing Date.

 

2.

For two (2) years after the Closing, the Purchaser shall cause the Target
Company to maintain the status (including compensation and benefits) of the
directors of the Target Company as of the Closing Date (excluding, however,
where the directors resign on their own accord or refuse reappointment, or there
are grounds for the termination of appointment pursuant to applicable Japanese
law) and to maintain duties and treatments that are equivalent to the duties and
treatments as of the Closing Date.




3.

Unless there was a breach of fiduciary duty by gross negligence or willful
misconduct, the Purchaser shall not pursue any liability of, or make any claim
for any business operations conducted as the directors/auditors of the Target
Company on or before the Execution Date against, statutory auditor Onodera, who
will resign as the statutory auditor of the Target Company as of the Closing
Date, or any directors/auditors and employees of the Seller who were
directors/auditors of the Target Company in the past, and shall not cause the
Target Company or the Target Company’s directors/auditors to do so.




4.

The services listed in Exhibit 6.1 that are provided by the Seller Group to the
Target Company on the Execution Date shall continue to be provided under the
respective terms and conditions set forth in Exhibit 6.1 after the Closing.  The
details of the agreement subject to the terms and conditions above shall be
provided under a transition service agreement (the “TSA”) to be executed with
contents reasonably satisfactory to the Seller and the Purchaser after
consultation between the parties.




5.

The Purchaser shall cause the Target Company to maintain the Target Company’s
severance allowance system as of the Closing Date even after the Closing,
provided that the reasonable adjustment of the Target Company’s severance
allowance system due to the replacement set forth in the paragraph 6 of this
Article would not be restricted.




6.

The Purchaser shall cause the Target Company to maintain the Target Company’s
pension system as of the Closing Date even after the Closing.  However, as soon
as reasonably practical but no later than within nine (9) months from the
Closing, the Purchaser shall prepare a system to replace the Seller Group’s
pension system and cause the Target Company’s officers and employees to transfer
to that replacement system for the benefit of the Target Company’s officers and
employees.  Also, the Purchaser shall cause the Target Company to allocate and
bear the costs which are necessary in the event of the absence of such
replacement system, or the costs which are necessary in making a transition to
the replacement system




7.

The Purchaser shall cause the Target Company to maintain the Target Company’s
health insurance system as of the Closing Date even after the Closing.  However,
as soon as reasonably practical but no later than within six (6) months from the
Closing, the Purchaser shall cause the Target Company’s officers and employees
to transfer to systems to replace the Seller Group’s health insurance system for
the benefit of the Target Company’s officers and employees.







8.

Regarding the manufacturing and sales systems of the Target Company, the
Purchaser shall continue to make efforts after the Closing to respect previous
management policies, including the maintenance of trading relationships with
existing business connections, including Katoh Co., Ltd.




9.

Within 5 Business Days from the Closing Date, the Purchaser shall cause the
Target Company  to change its company name to a name that does not contain the
description both “沖(Oki)” and “OKI” and does not cause any misunderstandings of
attribution to the Seller Group, and as soon as reasonably practicable, the
Purchaser shall cause the Target Subsidiary to change its company name to a name
that does not contain the description both “沖(Oki)” and “OKI” and does not cause
any misunderstandings of attribution to the Seller Group.  Also, the Purchaser
shall not cause the Target Company to use marks such as trademarks, brands, and
logos held or managed, solely or jointly, by the companies that belong to the
Seller Group on and after the Closing Date, except for those licensed for use
after the Closing based on the terms and conditions provided in Exhibit 5.7.




10.

Even after the Closing Date, in relation to the Seller’s preparation of
financial statements and tax returns, investigations or audits by the tax
authorities and other administrative institutions, or lawsuits, disputes or
other procedures with any third party, the Purchaser shall permit the Seller
(including its attorneys-at-law, certified public accountants, tax accountants,
advisors or agents) to access the Target Company’s books, records, agreements,
minutes, documents, materials, and facilities such as sales offices and assets
to the extent not hindering the Target Company’s businesses.




11.

Within 5 Business Days from the Closing Date, the Purchaser shall cause the
Target Company to hold an extraordinary general shareholders meeting which
record date (either publication of gazette or amendment of the articles of
incorporation shall be taken to set a record date, hereinafter the same in this
paragraph.) is the previous date of the Closing Date, and at that meeting, the
Purchaser shall cause the Target Company to pay the Seller a dividend (which
record date is the previous date of the Closing Date) equivalent to the surplus
calculated by deducting JPY 400 million from the aggregate amount of the account
balances of all the bank accounts held by the Target Company which are shown on
the account balance certificates issued by the respective banks as of March 31,
2017 (with respect to foreign currency accounts, the amount converted into JPY
at the TTM rate published by Mizuho Bank, Ltd.) (such aggregate amount is
defined as the “Final Bank Account Adjustment Amount”), as the cash dividend for
the entire period in which the Seller had whole ownership of the Target Company.
 However, this dividend payment shall be made only where the calculated Final
Bank Account Adjustment Amount is larger than JPY 400 million; and if the Final
Bank Account Adjustment Amount is less than JPY 400 million, the Seller shall
pay to the Purchaser the difference between the Final Bank Account Adjustment
Amount and JPY 400 million, in accordance with Exhibit 2.4.  At such
extraordinary general shareholders meeting, the Seller may only approve the
dividend pursuant to this paragraph and amendment of articles of incorporation
in relation to the change of the company name of Target Company pursuant to
paragraph 9 of this Article, and is prohibited from proposing other agenda and
exercising other voting right and have no other shareholder rights without
Purchaser`s prior consent.




Article 6.2

(Post-Closing Covenants by Seller)




1.

The Seller shall allow the Target Group to use marks such as trademarks, brands
and logos held or managed, solely or jointly, by the companies that belong to
the Seller Group as of the Closing Date, pursuant to the terms and conditions as
set forth in Exhibit 5.7. For the avoidance of doubt, the Target Group may
continue to use the product code identifiers such as ORD or OR-[x] without the
limitation of time and the Seller shall not object thereto as such product code
identifiers belong to the Target Group.




2.

For a period of five (5) years commencing on the Closing Date and ending on the
fifth (5th) anniversary of the Closing Date, Seller shall not, and shall not
permit any of its subsidiaries or affiliates to, in a direct manner (i) engage
in the production or sale of the reed switches (the “Restricted Business”);
(ii) acquire or own any interest in any other person (or its successor) (limited
to such investment that makes Seller or its subsidiaries or affiliates a
majority holder of the interest in such person) that is engaged in the
Restricted Business, or (iii) permit the third party to use the name of “沖(Oki)”
or “OKI” in relation to the Restricted Business.




3.

Unless otherwise reasonably agreed to by the parties hereto on a case-by-case
basis, for a period of two (2) years commencing on the Closing Date and ending
on the second (2nd) anniversary of the Closing Date, neither Purchaser nor
Seller shall, and shall not permit any of their respective subsidiaries or
affiliates to, directly or indirectly, solicit any person who is employed by the
other party or its subsidiaries or affiliates, as applicable except pursuant to
a general solicitation or advertisement which is not directed specifically to
any such employees; provided, however, that nothing in this paragraph 3 of this
Article shall prevent Purchaser, Seller or any of their respective subsidiaries
or affiliates from (i) soliciting any employee whose employment has been
terminated by the other party or its subsidiaries or affiliates, as applicable,
(ii) soliciting any employee who first contacts Purchaser, Seller or their
respective subsidiaries or affiliates, as applicable, in response to a general
solicitation, or (iii) soliciting any employee who has resigned or whose
employment has been terminated by such employee after the date of such
resignation or termination of employment.




4.

For a period of two (2) years, commencing on the Closing Date and ending on the
second (2nd) anniversary of the Closing Date, in relation to the Purchaser’s
preparation of audited financial statements and tax returns, investigations or
audits by the tax authorities and other administrative institutions, or
lawsuits, disputes or other procedures with any third party, the Seller shall
permit the Purchaser (including its attorneys-at-law, certified public
accountants, tax accountants, advisors or agents) to access the Seller’s books,
records, agreements, minutes, documents, and materials insofar as they relate in
any way to the Target Group to the extent not hindering the smooth operation of
the Seller’s businesses.




5.

The Seller shall provide the Purchaser or Purchaser Guarantor with assistance
with regard to (i) any post-close claims that may be made related to the Target
Group for which insurance coverage exists under pre-close policies owned by
Seller and (ii) any post-close insurance adjustments related to the Target Group
that fall under pre-close policies owned by Seller.







Chapter VII Compensation or Indemnification




Article 7.1

(Compensation or Indemnification)




1.

If the Purchaser or Purchaser Guarantor incurs any damage arising out of any
violation of the Seller’s obligations under this Agreement or the inaccuracy or
falsity of the Seller’s representations and warranties under Article 3.1, the
Seller shall compensate or indemnify the Purchaser or Purchaser Guarantor for
such damage.




2.

If the Seller incurs any damage arising out of any violation of the Purchaser or
Purchaser Guarantor’s obligations under this Agreement or the inaccuracy or
falsity of the Purchaser or Purchaser Guarantor’s representations and warranties
under Article 3.2, the Purchaser or Purchaser Guarantor shall compensate or
indemnify the Seller for such damage.




3.

Compensation or indemnification of damage under paragraphs 1 and 2 of this
Article  may be claimed only if a notice from the party claiming compensation or
indemnification by specifically indicating the grounds and the claimed amount
reaches the other party before the expiration date of fifteen (15) months from
the Closing Date (the “Compensation Claim Due Date”) (provided, however, that,
with respect to the compensation or indemnification of damage caused by any
violation of the Seller’s or the Purchaser or Purchaser Guarantor’s covenants
set forth in each provision of Chapter  5 and 6 under this Agreement, (i) the
expiration date of nine (9) months from the date when the party who is going to
claim the compensation or indemnification of such damage realized such
violation, or (ii) the expiration date of nine (9) months from the date of the
expiration date of Seller’s or the Purchaser or Purchaser Guarantor’s
fulfillment of obligations, whichever comes earlier).  If the notice does not
reach the other party by the Compensation Claim Due Date, the other party’s
compensation and indemnification obligations under this Article shall be
extinguished.




4.

Any claim for compensation or indemnification of damage under paragraphs 1 or 2
of this Article and Article 5.9 may be made (i) only if the amount of the claim
for damage based on a single fact or a series of the related facts is ¥5 million
or more, and (ii) if the aggregate amount of the claims for damage falling under
(i) above is ¥100 million or more, but then only for the portions exceeding ¥100
million.  




5.

No claim for compensation or indemnification of damage based on paragraphs 1 or
2 of this Article and Article 5.9 may be made to the extent that the total
amount of the actual damage paid exceeds 10% of the Final Transfer Price in
aggregate, and the Seller, Purchaser and the Purchaser Guarantor shall not bear
obligations for compensation or indemnification for any portions exceeding that
amount.







6.

Notwithstanding each paragraph provided above, any limitation under paragraphs
3, 4 or 5 of this Article shall not be applicable to (i) any damage caused by
willful misconduct or gross negligence of the other party and/or (ii) the
Seller’s Fundamental Representations and Warranties.  In this Article, the
“Seller’s Fundamental Representations and Warranties” mean the representations
and warranties based on section 1 and paragraphs 1, 2 and 9 of section 2 of
Exhibit 3.1.







Chapter VII-A Tax Matters




Article 7A.1

Tax Returns




On the Closing Date, the Target Group will leave the Seller’s tax consolidated
group and file corporate income and consumption tax returns for the period
ending on the date prior to the Closing Date.  The Seller shall be responsible
for preparing and filing all income tax returns with respect to the activity of
the Target Group for any taxable period ending on or prior to the Closing Date
(the “Pre-Closing Tax Period), and the Seller hereby covenants and agrees to pay
all income taxes shown on such income tax returns.  Since Target Company has a
joint tax liability with respect to the national corporate income tax
liabilities of the Seller’s tax consolidated group, the Target Company can
charge to the Seller any taxes the Target Company paid due to the joint tax
liability, and such right includes national corporate income taxes for the
period for the fiscal year ended March 31, 2017 or earlier. 




Article 7A.2

Tax Proceedings




In the event that the Purchaser or any of its affiliates, including the Target
Group, receives any oral or written communication regarding any pending or
threatened examination, audit, claim, adjustment or other proceeding with
respect to the liability of the Target Group or the Seller for taxes for any
Pre-Closing Tax Period (a “Tax Claim”), the Purchaser will, within twenty (20)
days, notify the Seller in writing thereof (provided, however, that any failure
by Purchaser to provide timely written notice shall not prejudice Purchaser’s
entitlement to indemnification so long as Purchaser can demonstrate that (i)
Seller was aware of such Tax Claim within such notice period or (ii) the failure
to provide timely notice has not prejudiced Seller’s ability to contest any such
Tax Claim).  If the Seller is liable under this Agreement for such taxes, the
Seller will be entitled, at the Seller’s sole expense and with counsel of its
own choosing to control or settle the contest of any Tax Claim.  The Seller will
keep the Purchaser fully and timely informed with respect to the commencement,
status and nature of any Tax Claim.  The Purchaser and its affiliates, including
the Target Group, will cooperate fully with the Seller in handling any such Tax
Claim.  

Article 7A.3

Cooperation on Tax Matters




The Purchaser and the Seller shall cooperate fully in connection with the filing
of tax returns and any audit, litigation or other proceeding with respect to
taxes, including, without limitation, by providing or causing to be provided to
the Seller any powers of attorney that the Seller reasonably requests for the
purposes of filing any income tax return or participating in any proceeding.
 Such cooperation shall include the retention and the provision of records and
information reasonably relevant to any such audit, litigation, or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder.

Article 7A.4

Restricted Actions




Without the prior written consent of the Seller, neither the Purchaser nor any
affiliate thereof shall: (a) file, re-file, supplement, or amend any tax returns
with respect to the activity of the Target Group for any taxable period ending
on or prior to the Closing Date, (b) voluntarily approach any taxing authority
regarding any taxes or tax returns with respect to the activity of the Target
Group that were originally due on or prior to the Closing Date, or (c) take any
action relating to taxes that could create a tax liability for the Target Group
or the Seller for any taxable period ending on or prior to the Closing Date.




Chapter VIII  Cancellation




Article 8.1

(Cancellation)




1.

The Seller may immediately cancel this Agreement by written notice to the
Purchaser upon the occurrence of any of the following matters before the
Closing.  The Seller may not cancel this Agreement after the Closing for any
reason.




(1)

if the Purchaser violates its obligations under this Agreement in any material
respect or the Purchaser or Purchaser Guarantor’s representations and warranties
set forth in Article 3.2 are not true or accurate in any material respect and
such violation of obligations or falsity or inaccuracy of representations and
warranties remains unrectified by the expiry of two (2) weeks from (and
including) the notification date, even if the Seller gave written notification
to the Purchaser.




(2)

if any application for commencement of bankruptcy proceedings, civil
rehabilitation proceedings, corporate reorganization proceedings, special
liquidation or any other legal insolvency proceedings similar thereto, and any
voluntary liquidation, business revitalization alternative dispute resolution
(ADR) or other procedures equivalent thereto (hereinafter collectively referred
to as “Insolvency Proceedings”) has been made against the Purchaser or Purchaser
Guarantor; or




(3)

if the Transfer is not effected by June 30, 2017, for reasons not attributable
to the Seller.




2.

The Purchaser may immediately cancel this Agreement by written notice to the
Seller upon the occurrence of any of the following matters before the Closing.
 The Purchaser may not cancel this Agreement for any reason after the Closing.
 The Purchaser Guarantor can cancel this Agreement only in cooperation with the
Purchaser as long as the Purchaser is entitled to cancel this Agreement.




(1)

if the Seller violates its obligations under this Agreement in any material
respect or the Seller’s representations and warranties set forth in Article 3.1
are not true or accurate in any material respect and such violation of
obligations or falsity or inaccuracy of representations and warranties remains
unrectified by the expiry of two (2) weeks from (and including) the notification
date, even if the Purchaser gave written notification to the Seller;




(2)

if any application for commencement of Insolvency Proceedings is made against
the Seller; or




(3)

if the Transfer is not effected by June 30, 2017, due to reasons not
attributable to the Purchaser and Purchaser Guarantor.




3.

Even after the cancellation of this Agreement pursuant to the preceding
paragraphs, the provisions of Article 7.1, this paragraph 3 and Chapter IX shall
continue to be effective.  The cancellation of this Agreement shall not have any
effect on the rights or obligations of the parties hereto regarding any
liability for compensation or indemnification under Article 7.1 of this
Agreement that was incurred before the termination of this Agreement.







Chapter IX General Provisions




Article 9.1

(Limitation of Method of Relief)




The Seller, the Purchaser and Purchaser Guarantor may not make claims of
indemnity or compensation of damage, claims of cancellation, or any other claims
arising from or regarding this Agreement to the other party, regardless of
default, warranty against defects, liability for tort, liability for unjust
enrichment, or any other law composition.  However, this shall not apply for
those expressly approved in this Agreement.




Article 9.2

(Confidentiality)




1.

For two years from the Execution Date, the Seller, the Purchaser and the
Purchaser Guarantor shall not, unless there is a prior written approval from the
other party, disclose, leak or announce to a third party the information from
the other party (the other party of Purchaser and the Purchaser Guarantor
includes the Target Company) or the agent (including an attorney-at-law,
certified public accountant, tax accountant, and securities company, hereinafter
the same), obtained in conjunction with the negotiation and the performance of
the Agreement, and the facts and the contents of the execution of this Agreement
(except to the extent determined in applicable Laws and Regulations, or the
applicable regulations of the Financial Instruments Exchange or its
equivalents), nor use them for purposes other than in this Agreement.  However,
this shall not apply if, in the minimum scope necessary for the execution and
the performance of this Agreement, the Seller, Purchaser and the Purchaser
Guarantor disclose these to their respective officer and employee or the agent.
 In such cases, the Seller, the Purchaser and the Purchaser Guarantor shall make
such officer and employee or agent comply with the obligations provided in this
Article.




2.

Obligations pursuant to the preceding paragraph shall not be applied to the
following items:




(1)

Information already known to the public before the receiving party received it
from the disclosing party;




(2)

Information already held properly by the receiving party before the receiving
party received it from the disclosing party;




(3)

Information that became known to the public by reasons not attributable to the
receiving party, after the receiving party received it from the disclosing
party; and




(4)

Information acquired by the receiving party from a third party with proper
authority, without bearing confidentiality obligations.




3.

The Seller shall treat the information it acquires before the Closing in
connection with the Target Group (excluding (i) any information that is already
in the public domain as of the date this Agreement is executed, and (ii) any
information that enters the public domain without any fault attributable to the
Seller on or after the date this Agreement) as confidential information provided
by the Purchaser on or after the Closing and shall have the obligation
prescribed in paragraph 1 of this Article (paragraph 2 of this Article shall not
apply).




4.

The Purchaser and the Purchaser Guarantor shall not have any obligation
prescribed in paragraph 1 of this Article with respect to the confidential
information provided by the Seller that relates to the Target Group on or after
the Closing.




Article 9.3

(Public Announcement)




Press releases or other public announcements regarding transactions intended
under this Agreement shall be made by the Seller and Purchaser Guarantor through
sufficient consultation on the period, contents and the method, etc. thereof.




Article 9.4

(No Transfer/ Join and Several Guarantee by Purchaser Guarantor)




Purchaser Guarantor jointly and severally guaranties the performance of the
Purchaser’s obligations under this Agreement. Seller, Purchaser and the
Purchaser Guarantor shall not transfer, relocate, succeed, or otherwise dispose
of this Agreement or the position under this Agreement, or the rights,
obligations, credits, or debts based on this Agreement or such position, without
prior written approval of the other party.  However, Purchaser may transfer,
relocate, succeed, or otherwise dispose of this Agreement or the position under
this Agreement, or the rights, obligations, credits, or debts based on this
Agreement or such position to any wholly-owned subsidiary of the Purchaser
Guarantor, without prior written approval of the other party provided that
Purchaser and Purchaser Guarantor jointly and severally guaranty the performance
by any such subsidiary of all obligations of the Purchaser under this Agreement.




Article 9.5

(Severability)




If any provision of this Agreement or a part of such provision becomes invalid
due to the application of laws and regulations, the Agreement shall remain in
force and effect except for such invalid section.  If a part of this Agreement
becomes invalid, and such invalidity causes material effect to the Seller, the
Purchaser or the Purchaser Guarantor, the Seller, the Purchaser and the
Purchaser Guarantor shall have faithful consultations to seek solutions such as
a modification of the Agreement, to reduce the effect to be caused by the
partial invalidity of the Agreement.




Article 9.6

(Notice)




All notice, claim, demand, or any other contact from the Seller, the Purchaser
or the Purchaser Guarantor in regards to the Agreement shall be made in writing
or by Email and be sent to the following addresses, and by either certified mail
or registered mail in the case of writing.  However, each notice, etc. shall be
deemed to have arrived (i) after three days from the delivery date in the case
of writing and (ii) when the Email actually arrives in the case of Email.  The
Seller and the Purchaser may change the address of delivery or notice thereof
any time, by notifying the counterparty pursuant to this Article




(Seller’s Address)

Address:

7-12, Toranomon 1-chome, Minato-ku, Tokyo

Address name:

To: Toru Hattanda, Oki Electric Industry Co., Ltd.

Telephone:

(+81) - 3 - 3501 - 3868

Email:

hattanda288@oki.com




(Purchaser and the Purchaser Guarantor’s Address)

c/o Standex International Corporation

Address:

11 Keewaydin Drive Salem, NH 03079

Address name:

To: Alan J. Glass, Standex International Corporation

Telephone:

+1- (603) - 893 - 9701

Email:

aglass@standex.com




Article 9.7

(Entire Agreement)




This Agreement (including the Exhibits attached hereto) constitutes the entire
agreement between the parties, regarding the subject matters including the
Transfer.  All prior written or oral agreements with respect to such subject
matters shall be invalid.




Article 9.8

(Sharing of Expenses)




Except for when otherwise expressly determined in this Agreement, the Seller,
the Purchaser and the Purchaser Guarantor shall each bear the expenses
respectively occurred in relation to the execution and performance of the
Agreement.




Article 9.9

(Governing Law)




The Agreement shall be governed and construed by Japanese Law.




Article 9.10

(Jurisdiction)




The Seller, the Purchaser and the Purchaser Guarantor consent to the exclusive
jurisdiction of the Tokyo District Court in the first instance for any dispute
arising from or related to the Agreement.




Article 9.11

(Faithful Consultations)




The Seller, the Purchaser and the Purchaser Guarantor shall determine the
matters not provided in this Agreement upon faithful consultations, in
compliance with the purport of this Agreement.







(No further text on this page)





- 2 -













IN WITNESS WHEREOF, the Seller, the Purchaser and Purchaser Guarantor have
executed this Agreement in three counterparts by signing and affixing their
seals thereto, and each party shall retain one copy thereof.




February 2, 2017




/s/  Shinya Kamagami




Seller:

7-12, Toranomon 1-chome, Minato-ku, Tokyo

Oki Electric Industry Co., Ltd.

Representative Director and President

Shinya Kamagami




/s/  David A. Dunbar




Purchaser:

Mold-Tech Singapore Pte. Ltd.

159 Kampong Ampat

Unit #01-01

KA Place, Singapore  368328

David A. Dunbar, Director







/s/  David A. Dunbar




Purchaser Guarantor:

Standex International Corporation

11 Keewaydin Drive, Suite 300

Salem, NH  03079

David A. Dunbar, Chairman,

CEO & President














- 3 -
















Exhibit 1.1(29)

Items Not Included in “Debt”




I

Target Company liabilities




1.

Account payables

(1)

Payables to creditors




2．Accrued liabilities

(1) Income tax payables (including those due to the Seller)

(2) Contribution to OKI Corporate Pension Fund (a defined contribution plan)

(3) Capex payables (so long as these are consistent with those presented in the
materials of the management presentation held on November 21, 2016)




3．Accrued expenses

(1) Incentives due to retail stores and/or distributors in accordance with
agency contracts

(2) Accruals for services rendered by the Seller Group

(3) Accruals for general and administrative expenses




4．Deposits

(1) Individual tax and social insurance premiums withheld from employees and
industrial doctors




5．Guarantee deposits

(1) Deposits received from retail stores and/or distributors




6．Advances received

(1) Advances received from retail stores and/or distributors




7．Post-retirement benefits

(1) Provision for retirement allowance plan

(2) Provision for directors’ retirement benefits

(3) Payables for transfer to a defined contribution plan




8．Asset retirement obligations in accordance with Regulation of Financial
Statements 8-42 (財務諸表規則第8条第42項)




9．Suspense consumption tax received




10．Corporate taxes payable in accordance with Regulation of Financial Statements
49- 3 (財務諸表規則第49条第3項)

(1) Inhabitant tax (per income tax basis, per capita basis)

(2) Enterprise tax (per income basis)

(3) Special local corporation tax

(4) Enterprise tax (per added value basis, per capital basis)




II

Target Subsidiary liabilities

1．Account payables

(1) Payables to Target Company




2．Accrued tax expenses

(1) Value added tax

(2) Corporate income tax

(3) Urban maintenance and construction tax

(4) River course management fees

(5) Educational surtax

(6) Local educational surtax




3．Other accrued liabilities

(1) Accruals for general and administrative expenses (travel, entertainment,
administrative, communication and freight only)

(2) Cost of logistics (freight, tariff, warehouse and outsourcing fees only)




III

Other liabilities




Other liabilities not listed above I and II that are specifically approved by
the Purchaser








- 4 -













Exhibit 2.4




Procedure to Calculate the Final Transfer Price




Section 1

Preparation of Closing Date Accounts




(a)

During the first seventy-five (75) days after the closing of the transaction,
the Tokyo office of Grant Thornton (the Seller and Purchaser shall agree the
specific entity of the Grant Thornton group which actually conduct the audit,
hereinafter the same in this paragraph provided the approval of Seller shall not
be unreasonably withheld) shall perform an audit of the books and records of the
Target Company for the fiscal year of April 1, 2015 through and including March
31, 2016 as well as the interim period from April 1, 2016 through and including
the Closing Date.  The cost of such audit shall be borne by Purchaser, and the
scope of such audit shall include a balance sheet, profit and loss statement and
statement of cash flows of the Target Company as of the Closing Date (the
“Closing Date Accounts”), a copy of which shall be provided to Seller at the
conclusion of the audit.  For purposes of determining any adjustment to the
Estimated Transfer Price, the line items for Cash and Working Capital as set
forth in the Closing Date Accounts shall be determinative.

(b)

Seller and Purchaser shall cooperate in good faith in connection with the
conduct of the audit and Seller shall provide the Tokyo office of Grant Thornton
with reasonable access during normal business hours to the books and records,
premises, directors, officers and employees of the Target Group and make
available the preparation or compilation of any financial data or other
information (including drafts of financial statements or annual accounts or
portions thereof).

Section 2

Accounting Principles




The Closing Date Accounts shall be prepared (i) consistent with the Target
Company’s specific historic accounting policies, practices, bases and
methodologies and (ii) in accordance with the regulations of Japanese GAAP as in
force and applicable in Japan at the time of the audit.

Section 3

Final Transfer Price




The Final Transfer Price shall equal the Estimated Transfer Price (i) minus the
extent to which Cash reflected on the Closing Date Accounts is less than ¥400
million and (ii) plus or minus the extent to which Working Capital reflected on
the Closing Date Accounts exceeds ¥700 million or is less than ¥350 million.








- 5 -













Exhibit 3.1




Seller’s Representations and Warranties




Section 1

Matters Regarding the Seller




1.

(Seller’s Ability)




Seller is a stock company that is lawfully and effectively incorporated and
existing under the laws of Japan.  It has the requisite power and authority to
carry out its businesses as currently conducted.




2.

(Seller’s Rights of Execution of Contracts)




Seller has absolute and unrestricted requisite power and authority and capacity
to execute and perform this Agreement and Seller has the power and authority to
sell, transfer and deliver to the Purchaser the full legal and beneficial
ownership in the Shares pursuant to this Agreement and to consummate the
transactions contemplated herein.  Seller’s execution and performance of this
Agreement are acts within the purpose thereof, and the Seller has followed all
internal procedures necessary for the execution and performance of this
Agreement, required by Laws and Regulations, its articles of incorporation, and
other internal rules.




3.

(Effectivity and Enforceability of this Agreement)




This Agreement constitutes the lawful, valid, and legally binding obligations of
the Seller if this Agreement is lawfully and effectively executed by both the
Seller and the Purchaser.  This Agreement constitutes the obligations which may
be executed on the Seller, in accordance with their respective terms, subject in
each case to bankruptcy, reorganization, insolvency and other similar laws
affecting the enforcement of creditors’ rights in general and to general
principles of equity (regardless of whether considered in a proceeding in equity
or an action at law).




4.

(Insolvency Proceedings, etc.)




No Insolvency Proceedings have been commenced against the Seller.  Seller or a
third party has not filed any petitions for the commencement thereof.  Seller is
not under any condition of insolvency, inability to pay debts, or suspension of
payment, and there are no risks of insolvency, inability to pay debts, or
suspension of payment as a result of the execution or performance of this
Agreement.




5.

(Shares)




Seller is the beneficial and record owner of all of the Shares.  There is no
mortgage by transfer, pledge or other security rights (except for general
statutory lien) on such Shares and Seller is capable to deliver to the Purchaser
good and marketable title to such Shares free and clear of encumbrance (except
for general statutory lien).




6.

(Antisocial Forces)




(1)

Seller neither belongs to an Antisocial Force, nor has any relationships with an
Antisocial Force as set forth in each item below:




(i)

Where it is found that the Antisocial Force is controlling the management;

(ii)

Where it is found that the Antisocial Force is substantially related to the
management;

(iii)

Where it is found that the Seller is using the Antisocial Forces, such as by
intending to acquire a wrongful gain thereof or of a third party, or by causing
damage to a third party;

(iv)

Where it is found that the Seller is involved with the Antisocial Forces, such
as by offering funds, etc. or providing benefits; or

(v)

Where an officer, etc. or a person virtually involved in the management has a
relationship with the Antisocial Forces, which is considered to be criticized by
society.




(2)

Seller does not or cause a third party to conduct acts that fall under any of
the following items:




(i)

Violent request;

(ii)

Unjust request exceeding legal responsibility;

(iii)

Act using threatening language or action, or violence;

(iv)

Act that damages the credit or obstructs the business of others by spreading
false rumors or by use of fraudulent means or force; or

(v)

Any other acts equivalent to the preceding items.




Section 2

Matters Regarding the Target Group




1.

(Incorporation and Qualification of Target Group)




Target Group is a stock company that is lawfully and effectively incorporated
and validly existing under the relevant jurisdiction.  The Target Subsidiary has
lawfully registered and has a valid approval and corporate license from the
authorities.  It has the requisite power and authority to carry out its
businesses as currently conducted, and to own or lease its properties and assets
as and where currently owned or leased.




2.

(Authorized Shares and Issued Shares of Target Group)




(a)

The total number of authorized shares of the Target Company is 400,000 ordinary
shares, and the total number of issued and outstanding shares is 400,000 shares.
 All of the issued and outstanding capital stock of the Target Company was duly
authorized, validly issued and is fully paid and non-assessable.  The Target
Company does not issue, grant any rights to convert into, or acquire shares
other than the Shares, convertible bonds, bonds with preemptive rights,
preemptive rights, share options and bonds with share options.  All of the
issued and outstanding Shares were issued in compliance with applicable
securities laws.




(b)

The registered capital of the Target Subsidiary is RMB 2,000,000, and the equity
interests held by the Target Company constitute 100% of all equity interests in
the registered capital of the Target Subsidiary.  The Target Company is the
record owner of the entire equity interests in the Target Subsidiary, free and
clear of all encumbrances.  All of the issued and outstanding capital stock of
the Target Subsidiary was duly authorized, validly issued and is fully paid and
non-assessable.  The Target Subsidiary does not issue, grant any rights to
convert into, or acquire shares other than the investment by the Target Company,
convertible bonds, bonds with preemptive rights, preemptive rights, share
options and bonds with share options.  All of the investment in the Target
Subsidiary was made in compliance with applicable securities laws.




3.

(Financial Statements)




(a)

The Financial Statements are internal management accounts that are aligned with
and in accord with results consolidated into the Seller’s independently audited
financial statements, appropriate in material respects, and properly show the
financial conditions of the Target Group as of the date stated in the Financial
Statements in material respects, and the performance and cash flows in such
period in material respects, and have been prepared in accordance with
applicable GAAP, consistently applied throughout the periods covered thereby.




(b)

The Target Group has no liabilities of any kind that are required to be
reflected on a balance sheet of the Financial Statements prepared in accordance
with applicable GAAP that are not reflected.  




(c)

To the actual knowledge of Seller, there are no facts or circumstances that
would reasonably be expected to call into question the collectability of any
accounts receivable on the balance sheet of the Financial Statements.




(d)

To the Seller’s actual knowledge, subject to any provisions on the balance sheet
of the Financial Statements, all inventory is usable or saleable in the ordinary
course of business and not obsolete; there are no facts or circumstances that
would reasonably be expected to write up or down the value of inventory except
for write-ups or write-downs in accordance with applicable GAAP in the ordinary
course of business.




4.

(Subsidiaries)




The Target Company does not own any equity interest in another person other than
the Target Subsidiary and one common share in Property Accumulation Residence
Finance Corporation.




5.

(Material Contract)




Each agreement or contract that is material to the business of the Target Group,
and all amendments thereto, is listed in Attachment 2.5 (“Material Contract”),
and a complete copy of each such Material Contract has been provided to the
Purchaser.  Each Material Contract is legal, valid, binding, enforceable in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting generally the enforcement of
creditors’ rights and subject to general principles of equity) and in full force
and effect.  The Target Group is not in breach or default in any material
respect under any Material Contract (with or without the lapse of time, or the
giving of notice, or both), and to the actual knowledge of Seller, no other
person (excluding the Target Group) who is a party to any material contract is
in breach or default in any material respect under any Material Contract (with
or without the lapse of time, or the giving of notice, or both).  The Target
Group has not sent or received any written notice of breach, termination or cure
with respect to any Material Contract that is not currently resolved.  To the
Seller’s actual knowledge, the Target Group have not received any communication
from a counterparty to a Material Contract indicating that such counterparty
intends to materially decrease the volume or amount of business that it conducts
with the Target Group or materially alter the terms of its contract with the
Target Group.




6.

(Assets)




(a)

The Data Room sets forth all the real properties owned and/or leased by the
Target Group that are material to the business of the Target Group (the “Real
Property”).  The Target Group has good and marketable title to, a valid
leasehold interest in, or has the valid and enforceable right to use, all
material properties and assets for the business of the Target Group (whether
tangible or intangible, and including the Real Property) located at its business
facilities.  Among such material properties and assets, properties and assets
owned by the Target Group are reflected as owned in the books and records of the
Target Group, purchased, used or otherwise acquired by the Target Group in
connection with the conduct of the business as presently conducted.  Such
properties and assets are free and clear of all mortgage (except for general
statutory lien).




(b)

To the Seller’s actual knowledge, the buildings, plants, structures, machinery,
tools, dies, furniture, fixtures and equipment of the Target Group including the
facilities located on the Real Property (the “Facilities”) are in good and
serviceable operating condition and repair, ordinary wear and tear excepted.  To
the Seller’s actual knowledge, none of such buildings, plants, structures,
machinery, tools, dies, furniture, fixtures or equipment including the
Facilities is in need of maintenance or repairs except for ordinary, routine
maintenance and repairs that are not material in cost to the business of the
Target Group, taken as a whole. To the Seller’s actual knowledge, the assets and
properties, tangible and intangible, of the Target Group, including any leased
assets and properties of the Target Group (which includes the Facilities), taken
as a whole, are sufficient to carry on the business of the Target Group as it is
currently conducted and free and clear of all liens except for the statutory
lien.




7.

(Intellectual Property)




(a)

The Target Group has the right to use or owns free and clear of all encumbrances
all material intellectual properties used in the Target Group’s business.  




(b)

The Target Group does not infringe any third-party’s patent right, utility model
right, trademark right or design right, copyright, trade secret or other
intellectual property rights (collectively “Intellectual Property Rights”), and,
to the Seller’s actual knowledge, there is no fact indicating that any third
party infringes the Target Group’s Intellectual Property Rights.  The Target
Group has neither infringed any third-party Intellectual Property Right, nor
received a written claim for the Target Group’s infringement of such right.




8.

(Labor)




The Target Group is in compliance in all material respects with all applicable
legal requirements relating to the employment of labor including, without
limitation, provisions thereof relating to wages, hours, equal opportunity,
collective bargaining, workplace safety, discrimination, immigration and the
payment of social security and other taxes and, the Target Group has not been
and is not subject to any adverse rulings, findings or determinations of
unlawful employment practices or violations of other related Laws and
Regulations.  During the three (3) year period preceding the Closing, there has
not been, there is not presently pending or existing, and to the actual
knowledge of Seller there is not threatened any proceeding against or affecting
the Target Group or the key management relating to the alleged violation of any
legal requirement pertaining to labor relations or employment matters.  There is
no special bonus, hidden payment offerings or any other payment to the officers
or employees or any other parties triggered by the transaction contemplated
herein. The Data Room sets forth all compensation and benefit plans pertinent to
the employees and key management of the Target Group and there are no
undisclosed promises regarding compensation and benefits of any such employees
and key management.




9.

(Tax)




The Target Group has duly and timely filed all tax returns required to be filed
prior to the Closing Date and such tax returns are true, correct and complete.
 The Target Group has complied with all applicable Laws and Regulations relating
to the withholding of taxes (including but not limited to all national, local,
foreign, and other income, sales, use, transfer property tax, and VAT or
consumption tax) and has duly and properly withheld from salaries, wages and
other compensation, and paid over to the appropriate governmental bodies, all
amounts required to be so withheld and paid over for all periods.




10.

(Compliance)




The Target Group is in material compliance with all applicable Laws and
Regulations.  No notice has been issued and no proceeding is pending or, to the
actual knowledge of Seller, threatened against the Target Group with respect to
any alleged violation of any legal requirement applicable to the Target Group.
The Target Group has all material governmental authorizations required by all
legal requirements applicable to the operation of the business.  The material
governmental authorizations issued to the Target Group are in full force and
effect and the Target Group is in compliance in all material respects with such
applicable governmental authorizations.







11.

(Litigations, etc.)




Except for a legal proceeding case where a temporary injunction was raised by
Amano Seisaku Jo, K.K. regarding invalidity of the termination of subcontract by
the Target Company (a case where the Target Company received a written petition
on August 19, 2015 and which was completed and resulted in a reconciliation on
September 8, 2015.), there is no pending, nor has there been for the three years
immediately preceding the Closing Date, litigation, arbitration, other judicial
or administrative procedure, or an investigation by the government or
administrative institution, of which the Target Group is a party or the assets
of the Target Group is a subject thereof, or, to the actual knowledge of Seller,
threatened against the Target Group.




12.

(No conflict)




Neither the execution and delivery of this Agreement by the Seller nor the
consummation or performance of any of the transactions contemplated hereunder by
the Target Group will (i) contravene, conflict with, or result in a violation of
or default under any provision of the organizational documents of the Target
Group, (ii) contravene, conflict with, or result in a violation of or default
under any legal requirement or any order to which the Target Group is subject,
(iii) assuming all consents are obtained, violate or conflict with, or result in
a default or require notice under, or give any person the right to exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any Material Contract, or (iv) result in the imposition or
creation of any encumbrance upon or with respect to any of the material assets
owned, leased or licensed by the Target Group.




13.

(Events Since the date of the latest Financial Statement)




Since September 30, 2016, the business of the Target Group has not suffered any
Material Adverse Effect, and except as set forth in the Data Room, the Target
Group has not conducted any action listed in Exhibit 5.5 (except for the
transaction stipulated in this Agreement).




14.

(Environment)




The Target Group is in material compliance with Environmental Laws and practices
that affect the Target Group, Real Property and the Facilities, and Seller has
not received written notice (or has knowledge of any fact which creates the
threat of such notice) from any governmental body or any person who has an
interest in management of the Real Property and the Facilities of any actual,
alleged pending or threatened violation or investigation of an alleged violation
of any environmental law by the Target Group. The environmental information in
the Data Room is true and accurate, and does not omit any material information
regarding environmental issues.  







15.

(Antisocial Forces)




(1)

To the actual knowledge of Seller, the Target Group neither belongs to an
Antisocial Force, nor has any relationships with an Antisocial Force as set
forth in each item below:




(i)

Where it is found that the Antisocial Force is controlling the management;

(ii)

Where it is found that the Antisocial Force is substantially related to the
management;

(iii)

Where it is found that the Target Group is using the Antisocial Forces, such as
by intending to acquire a wrongful gain thereof or of a third party, or by
causing damage to a third party;

(iv)

Where it is found that the Target Group is involved with the Antisocial Forces,
such as by offering funds, etc. or providing benefits; or

(v)

Where an officer, etc. or a person virtually involved in the management has a
relationship with the Antisocial Forces, which is considered to be criticized by
society.




(2)

To the actual knowledge of Seller, the Target Group does not or cause a third
party to conduct acts that fall under any of the following items:




(i)

Violent request;

(ii)

Unjust request exceeding legal responsibility;

(iii)

Act using threatening language or action, or violence;

(iv)

Act that damages the credit or obstructs the business of others by spreading
false rumors or by use of fraudulent means or force; or

(v)

Any other acts equivalent to the preceding items.




16.

(Accuracy of Disclosure)




All of the information disclosed from the Seller to the Purchaser in the Data
Room is true and correct in all material respects, and does not contain any
untrue or incorrect statement of a material fact, and does not omit any fact
necessary, in light of the circumstances in which they were provided, to make
the statements contained herein or therein not false or misleading in all
material respects.





- 6 -













Attachment 2.5




[list of material contracts intentionally omitted from public filing due to
competition sensitive and confidentiality concerns]








- 7 -
















Exhibit 3.2




Purchaser and Purchaser Guarantor’s Representations and Warranties




Section 1

Purchaser’s Representations and Warranties




1.

(Purchaser’s Ability)




Purchaser is a private limited company that is lawfully and effectively
incorporated and existing under the laws of Singapore.  It has the requisite
power and authority to carry out its businesses as currently conducted.




2.

(Purchaser’s Rights of Execution of Contracts)




Purchaser has absolute and unrestricted requisite power and authority to execute
and perform this Agreement.  Purchaser’s execution and performance of this
Agreement are acts within the purpose thereof, and the Purchaser has followed
all internal procedures necessary for the execution and performance of this
Agreement, required by Laws and Regulations, its articles of incorporation, and
all other internal rules.




3.

(Effectivity and Enforceability of this Agreement)




This Agreement constitutes the lawful, valid, and legally binding obligations of
the Purchaser if this Agreement is lawfully and effectively executed by both the
Seller and the Purchaser.  This Agreement constitutes the obligations which may
be executed on the Purchaser, in accordance with their respective terms, subject
in each case to bankruptcy, reorganization, insolvency and other similar laws
affecting the enforcement of creditors’ rights in general and to general
principles of equity (regardless of whether considered in a proceeding in equity
or an action at law).




4.

(Insolvency Proceedings, etc.)




No Insolvency Proceedings have been commenced against the Purchaser.  The
Purchaser or a third party has not filed any petitions for the commencement
thereof.  Purchaser is not under any condition of insolvency, inability to pay
debts, or suspension of payment, and there are no risks of insolvency, inability
to pay debts, or suspension of payment as a result of the execution or
performance of this Agreement.




5.

(Financial Resources)




Purchaser has sufficient financial resources to perform all obligations in this
Agreement.




6.

(Due Diligence)




Purchaser was provided with a necessary and sufficient opportunity to conduct
due diligence by the Execution Date, in regards to the business, legal affairs,
financial affairs, tax affairs, and from other perspectives of the Target
Company.  The due diligence is completed in the form satisfied by the Purchaser.







7.

(Antisocial Forces)




(1)

Purchaser neither belongs to an Antisocial Force, nor has any relationships with
an Antisocial Force as set forth in each item below:




(i)

Where it is found that the Antisocial Force is controlling the management;

(ii)

Where it is found that the Antisocial Force is substantially related to the
management;

(iii)

Where it is found that the Purchaser is using the Antisocial Forces, such as by
intending to acquire a wrongful gain thereof or of a third party, or by causing
damage to a third party;

(iv)

Where it is found that the Purchaser is involved with the Antisocial Forces,
such as by offering funds, etc. or providing benefits; or

(v)

Where an officer, etc. or a person virtually involved in the management has a
relationship with the Antisocial Forces, which is considered to be criticized by
society.




(2)

Purchaser does not or cause a third party to conduct acts that fall under any of
the following items:




(i)

Violent request;

(ii)

Unjust request exceeding legal responsibility;

(iii)

Act using threatening language or action, or violence;

(iv)

Act that damages the credit or obstructs the business of others by spreading
false rumors or by use of fraudulent means or force; or

(v)

Any other acts equivalent to the preceding items.




Section 2

Purchaser Guarantor’s Representations and Warranties




1.

(Purchaser’s Ability)




Purchaser Guarantor is a stock company that is lawfully and effectively
incorporated and existing under the laws of State of Delaware, United States and
owns 100% of the ownership interest of Purchaser.  It has the requisite power
and authority to carry out its businesses as currently conducted.




2.

(Purchaser Guarantor’s Rights of Execution of Contracts)




Purchaser Guarantor has absolute and unrestricted requisite power and authority
to execute and perform this Agreement.  Purchaser Guarantor’s execution and
performance of this Agreement are acts within the purpose thereof, and the
Purchaser Guarantor has followed all internal procedures necessary for the
execution and performance of this Agreement, required by Laws and Regulations,
its articles of incorporation, and all other internal rules.




3.

(Effectivity and Enforceability of this Agreement)




This Agreement constitutes the lawful, valid, and legally binding obligations of
the Purchaser Guarantor if this Agreement is lawfully and effectively executed
by both the Seller and the Purchaser Guarantor.  This Agreement constitutes the
obligations which may be executed on the Purchaser Guarantor, in accordance with
their respective terms, subject in each case to bankruptcy, reorganization,
insolvency and other similar laws affecting the enforcement of creditors’ rights
in general and to general principles of equity (regardless of whether considered
in a Proceeding in equity or an action at law).




4.

(Insolvency Proceedings, etc.)




No Insolvency Proceedings have been commenced against the Purchaser Guarantor.
 The Purchaser Guarantor or a third party has not filed any petitions for the
commencement thereof.  Purchaser Guarantor is not under any condition of
insolvency, inability to pay debts, or suspension of payment, and there are no
risks of insolvency, inability to pay debts, or suspension of payment as a
result of the execution or performance of this Agreement.




5.

(Financial Resources)




Purchaser Guarantor has sufficient financial resources to perform all
obligations in this Agreement.




6.

(Due Diligence)




Purchaser Guarantor was provided with a necessary and sufficient opportunity to
conduct due diligence by the Execution Date, in regards to the business, legal
affairs, financial affairs, tax affairs, and from other perspectives of the
Target Company.  The due diligence is completed in the form satisfied by the
Purchaser Guarantor.







7.

(Antisocial Forces)




(1)

Purchaser Guarantor neither belongs to an Antisocial Force, nor has any
relationships with an Antisocial Force as set forth in each item below:




(i)

Where it is found that the Antisocial Force is controlling the management;

(ii)

Where it is found that the Antisocial Force is substantially related to the
management;

(iii)

Where it is found that the Purchaser Guarantor is using the Antisocial Forces,
such as by intending to acquire a wrongful gain thereof or of a third party, or
by causing damage to a third party;

(iv)

Where it is found that the Purchaser Guarantor is involved with the Antisocial
Forces, such as by offering funds, etc. or providing benefits; or

(v)

Where an officer, etc. or a person virtually involved in the management has a
relationship with the Antisocial Forces, which is considered to be criticized by
society.




(2)

Purchaser Guarantor does not or cause a third party to conduct acts that fall
under any of the following items:




(i)

Violent request;

(ii)

Unjust request exceeding legal responsibility;

(iii)

Act using threatening language or action, or violence;

(iv)

Act that damages the credit or obstructs the business of others by spreading
false rumors or by use of fraudulent means or force; or

(v)

Any other acts equivalent to the preceding items.














- 8 -













Exhibit 5.5







Matters to be Prohibited before the Closing Date




(1)

Amend the organizational or constitutional documents

(2)

Issue or agree to issue any share or other similar equity interest

(3)

Declare or make a dividend payment except for permitted under Article 5.3.

(4)

Merger, company split, share exchange, share transfer or any other
reorganization act

(5)

Dissolution

(6)

Petition to apply to commence Insolvency Proceedings

(7)

Change of accounting principles or standards used to prepare financial
statements

(8)

Amend or abolish the articles of incorporation, the rules of the board of
directors or other important company rules

(9)

Establish, dissolve or liquidate a subsidiary company; launch a new business; or
suspend or discontinue an existing business

(10)

Execute, amend, cancel or terminate any agreement, etc. with any affiliated
company of the Seller (excluding those required by the existing agreement, etc.
or otherwise to be conducted in accordance with the practice existing before the
Execution Date within the scope of ordinary business)

(11)

Waive rights worth 10 million yen or more per right or worth substantially
equivalent to such amount or more

(12)

Initiate, alter or terminate an important business alliance with a third party

(13)

Institute or settle a lawsuit, etc.

(14)

Acquire, transfer or otherwise dispose of all or a part of business

(15)

Undertake new borrowings from any third party, issuance of corporate bonds,
assumption of liabilities, guarantee of liabilities or other act incurring
liabilities

(16)

Lease assets worth 5 million yen or more per annum

(17)

Transfer, license or otherwise dispose of intellectual property rights; or
acquire, sell, create security interests over or otherwise dispose of other
assets (including shares and accounts receivables) worth 10 million yen or more
per asset

(18)

Undertake capital investment or other investment worth 300 million yen or more
per annum, or 50 million yen or more per investment except as set forth in the
business plan provided to Purchaser in the Data Room.

(19)

Offer or make a new loan to a third party

(20)

Execute an important agreement (including (a) executing an agreement under
which, as a result of receiving cash and deposits thereunder, cash and deposits
shown on the Target Company’s consolidated balance sheet and other fixed
liabilities corresponding to them will increase by more than 10 million yen per
agreement, and (b) if, as a result of receiving cash and deposits under the
relevant agreement, cash and deposits shown on the Target Company’s consolidated
balance sheet and other fixed liabilities corresponding to them increases, (i)
executing an agreement resulting in the accumulated amount of such increase on
or after the date of execution of this Agreement exceeding 50 million yen, and
(ii) thereafter, executing an agreement causing an increase of cash, deposits
and other fixed liabilities); cancel, terminate or make an important amendment
to such important agreement (except for the expiry of term of the fire insurance
the Seller, as an insurance contractor, has an agreement in as of the Execution
Date which covers the Target Group and the execution of an insurance which the
Target Company is an insurance contractor and the Target Group is the covered
entity.  The Seller shall disclose the contents of such contract to the
Purchaser before executing it.)

(21)

Make any important change of pay standard of employees or other working
conditions; or change, terminate or execute a labor-management agreement

(22)

Second employees, transfer their employment, transfer their job or change their
job category

(23)

Appoint or dismiss officers

(24)

Increase rewards (including bonuses) to be paid to directors and other officers,
counsel, temporary employees, attorneys, advisors or consultants, and other
changes in conditions favorable to payees

(25)

Pay retirement allowances owed to directors or company auditors

(26)

Issue or dispose of shares for subscription, share options for subscription or
bonds with share options; or any other such action affecting the shareholding
(including the potential shareholding) of existing shareholders








- 9 -













Exhibit 5.7




Terms and Conditions to Use Trademarks, Brands and Logos







By the Closing, the Seller, the Purchaser Guarantor, and the Target Company
shall execute a corporate brand licensing agreement (the “Brand License
Agreement”) which includes the following content.




1.

Brand to be Licensed

(1)

trademark “OKI” (OKI logo)/slogan (the “Brand”)
(within the scope of “3. Brand use scope”)




2.

Basic terms and conditions of the license

(1)

The Target Company and the Target Subsidiary can only be the licensed company
(“Licensed Company”). However, Standex-Meder Electronics, as a current
distributor of the Target Company and subsidiary of the Purchaser Guarantor,
shall convert its use of the Brand on product packaging, marketing materials and
literature in the same manner and timeframe as the Target Company.

(2)

The effective term shall be one year from the Closing Date. However, the Seller
and the Purchaser Guarantor shall have discussion in good faith in relation to
the extension of the effective term as the current branding needs of the
Licensed Company relates to the Asia market.

(3)

As a license fee, the Licensed Company shall pay the Seller the amount
equivalent to [0.8%] of the sales (excluding the sales to the Target Subsidiary
and the sales to the wholly owned subsidiary of the Purchaser Guarantor)
concerning the use during such quarter.

(4)

The Closing of this Agreement shall be the conditions precedent for the Brand
License Agreement to take effect.




3.

Brand Use Scope

(1)

trademark “OKI” (OKI logo)/slogan

(i)

Marketing: the brand use is possible by consulting with the Seller in advance or
complying with the guideline agreed separately, on condition that the Licensed
Company should be specified to have no capital ties with the Seller and to be
the Purchaser Guarantor’s subsidiary.

(ii)

The product catalogue, the packing materials, the uniforms, and the office
furniture and the like: They can be used until the current stock is used up.
 However, the product catalogue and the packing materials (including the packing
materials located at distributors) (where reasonably possible) shall be used by
attaching a seal thereto specifying that the Licensed Company has no capital
ties with the Seller and is the Purchaser Guarantor’s subsidiary, and those
newly procured, if any, shall be changed to the design decided later.  

(iii)

Business card: To be replaced at the Closing.

(iv)

Employee identification card: To be replaced at the Closing.  If new employee
identification cards cannot be issued by the Closing, a certain time extension
shall be allowed upon consultation.  However, the maximum time extension shall
be within three months from the Closing.

(v)

Website: the existing website can be used (the Purchaser, however, cannot use
the uniform domain names (“www.oki.com” and “@oki.com”)), on condition that the
Purchaser should comply with the guideline agreed separately where the Purchaser
uses the Brand in the banner etc. and the Licensed Company be specified to have
no capital ties with the Seller and to be the Purchaser Guarantor’s subsidiary.

(vi)

Financial documents: the current materials can be used without editing or
correction, and new materials shall be changed to the design decided later.

(vii)

Signboards: To be replaced at the Closing.  If the Purchaser cannot replace the
signboards due to circumstances beyond Purchaser’s control by the Closing, a
certain time extension shall be allowed upon consultation.  However, the maximum
time extension shall be within one month from the Closing.




4.

Reporting Obligation of the Licensed Company

(1)

The Licensed Company shall report, in writing, the sales and the use condition
of the Brand each quarter. In addition, upon reporting the use condition of the
Brand, the Licensed Company shall either certify that it has made no changes to
the forms in which it uses the Brand as previously agreed with Seller or, to the
extent any such changes have been made (the changes would be allowed to the
extent such changes complied with the guideline agreed separately, unless the
Licensed Company would obtain a consent from the Seller), submit each of the
following items as a sample to the Seller to the extent such items contain such
change, provided that the use condition of the Brand in relation to the product
catalogue, the packing materials located at distributors are excluded from the
objective of the report..

(i)

materials for the purpose of marketing set forth in 3(1)(i)

(ii)

product catalogue, packing materials, uniforms, office furniture and the like
(including ones to be newly procured) set forth in 3(1)(ii)

(iii)

employee identification card set forth in 3(1)(iv) in the event that the use of
the Brand has been allowed after the Closing

(iv)

website set forth in 3(1)(v) which uses the Brand

(v)

financial documents set forth in 3(1)(vi) (including new documents)

(vi)

signboards set forth in 3(1)(vii) in the event that the use of the Brand has
been allowed after the Closing




(2)

In the event that Seller has a reasonable basis for believing that the report
issued by the Licensed Company is inaccurate, the Licensed Company, upon the
Seller’s reasonable advance request, shall allow the Seller and an audit
corporation or others designated by the Seller to read, examine, or audit (the
“Audit”) the books, records, and other materials, which are the basis for the
report in the preceding paragraph.  Any such Audit shall be coordinated with the
Licensed Company so as to minimize any impact on the day to day business
operations of the Licensed Company.




5.

Covenants of the Licensed Company

(1)

The Licensed Company shall maintain the qualities and reliability suited for the
Brand, for the goods and services the Brand are used.

(2)

When using the Brand, the Licensed Company must not perform any act which harms
the credit, trust, reputation, etc. of the Seller or the Brand.




6.

Agreement Cancellation

The Seller may immediately cancel this Brand License Agreement by written notice
to the Purchaser Guarantor upon the occurrence of any of the following matters:

(1)

any Licensed Company has knowingly or materially violated the Brand License
Agreement; in this regard, the final Brand License Agreement shall specify what
actions would constitute a material violation.

(2)

any Licensed Company has violated the Brand License Agreement (excluding the
case prescribed in the preceding item), and that violation remains unresolved
after written notice from the Seller of such violation, for a reasonable period
of time after the demand by the Seller;(3)  the Agreement has been cancelled;

(4)

any application for commencement of Insolvency Proceedings is made against the
Purchaser Guarantor;

(5)

any event other than those prescribed in the preceding items occurs, in which
any Licensed Company’s use of the Brand based on the present licensing is
reasonably recognized to have Material Adverse Effects on the credit of the
licensing company or the Brand; or

(6)

in the event that the Purchaser Guarantor cannot directly or indirectly keep the
100% ownership of the Licensed Company  




The Licensed Company may immediately cancel this Brand License Agreement by
written notice to the Seller upon the provision of documentation certifying to
the Seller the full conversion from and discontinued use of the Brand that are
the subject of this agreement and the approval from the Seller.







7.

Others

(1)

the governing law shall be Japanese law; and the court for jurisdiction shall be
the Tokyo District Court.

(2)

the Purchaser Guarantor shall be jointly responsible for the performance of the
duties of the Licensed Company

(3)

no rights or obligations can be transferred.

(4)

a confidentiality provision shall be separately provided.

(5)

a damage compensation provision shall be separately provided.




End














- 10 -













Exhibit 6.1




TSA Related Services




This exhibit sets forth the principles and main terms upon which the parties
have agreed regarding the provision of transition services by the Seller and the
payment for such services by the Target Company and/or the Purchaser as of the
previous day of the Execution Date.  The parties will continue to work together
to further refine such terms (which may include the addition of additional
transitional services items as the parties identify and mutually agree) as the
actual Transition Services Agreement is drafted between the Execution Date of
the SPA and the Closing.  While the parties shall continue to negotiate the fees
associated with such transition services in good faith, the parties agree that,
excepting where no fee was charged historically at all, such fees will not
exceed the fees charged by Seller and its affiliates to the Target Company for
the same or similar services as reflected in the most recent Financial
Statements.

 

Category

Sub-group

概要/Description

Service Term (months)

Providing Party

Receiving Party

TSA Fee (JPY/month)

 

Engineering

Patent Related

特許調査支援
Patent information research support(including providing information and
introducing  patent attorney offices )

12 months

Orchid

Azalea

2月末をめどに決定
Will be decided by end of Feb.

 

Engineering

Patent Related

特許教育
Patent education

12 months

Orchid

Azalea

有償
paid service
Actual cost (e.g. travel cost) will be charged

 

Engineering

Assessment for exporting

教育実施（e-ラーニング）
Education (e-learning)

12 months

Orchid

Azalea

有償
paid service
2月中をめどに決定
Will be decided within Feb.

 

Engineering

Assessment for exporting

第3者のセミナーに関する情報提供
Providing seminar information of third party

12 months

Orchid

Azalea

無償
Free of charge

 

Engineering

Assessment for exporting

法改正関連情報提供
Providing information about legal changes related to the exporting

12 months

Orchid

Azalea

無償
Free of charge

 

Engineering

Assessment for exporting

内部監査の実施
(Azaleaの運用状況をチェック)
Internal audit
*Azalea want Orchid to check their operation

12 months

Orchid

Azalea

有償 (交通費など実費)
paid service (actual cost (e.g. traval expense) will be charged)

 

Finance

Accounting & Treasury Planning

法改正に関する情報提供
Providing information on changes in regulation in relation to finance

12 months

Orchid

Azalea

無償
Free of charge

 








- 11 -
















Finance

Accounting & Treasury Planning

税務に関する情報提供

Providing information relating tax

12 months

Orchid

Azalea

無償
Free of charge

Finance

Accounting & Treasury Planning

会計処理上の対応相談

Consulting for accounting related matters

Consistent with TSA for Accounting system

Orchid

Azalea

無償
Free of charge

 

 

 

 

 

 

 

Finance

Accounting & Treasury Planning

システムの運用問合せ

Consulting for system operation

Consistent with TSA for Accounting system

Orchid

Azalea

無償
Free of charge

General Affairs

GA planning

工場環境に関する情報提供（法令対応等)

Providing information related to plant environment

12 months

Orchid

Azalea

無償
（実費発生分は請求）
Free of charge
(To be billed at cost)
2月中をめどに決定
Will be decided within Feb.

General Affairs

Printer

現プリンター(Orchid 様のネットワークを使用)の継続使用

Continuous use of printers under Orchid's network after the closing

Consistent with TSA for IT system

OPS

Azalea

有償
2月末をめどに決定
Paid service
Will be decided by end of Feb.

HR

HR Planning

法改正や制度改正に関する情報提供

Providing information about legal changes related to HR

12 months

Orchid

Azalea

無償
Free of charge

HR

HR Planning (system)

マイナンバーシステムのデータ移行、名義変更等の支援Data transfer support and change of ownership etc for
My Number system

One Time  (Transition Support)

Orchid

Azalea

無償Free of charge

HR

HR Planning (system)

人事関連システム(HRD ポータルの使用) のクロージング後の継続使用

Continuous use of HR related system (HRD Portal) after the closing

9 months

Orchid

Azalea

無償
Free of charge








- 12 -
















HR

Payroll

給与計算システムのクロージング後の継続使用
Continuous use of payroll system after the closing

6 months

OPS

Azalea

業務委託料
（Service 150k per month)
*off-cycle processing is charged separately (e.g. End-Year Adjustment)
Discuss additional support required for ensuring correctness of payroll data
after signing DA but prior to closing

HR

Benefit

Orchid年金制度の適用継続
Extended coverage of Orchid Group DB and DC pension

9 months

Orchid

Azalea

DB掛金はOKI企業年金基金から毎月請求
Azalea pays DB pension premiums to Orchid pension fund every month
(DB掛金の請求のみ(No Service Fee is charged))

HR

Benefit
(System)

退職金ポイント管理システム
Retirement benefit administration system

9 months

Orchid
(OPS)

Azalea

30k per half a year

HR

Benefit

Orchid健康保険制度の適用継続
Extended coverage of Orchid Health Insurance Plan

6 months

Orchid

Azalea

健康保険料、介護保険料はOKI健保から毎月請求
Azalea pays Health Insurance premiums and Long term care premiums to Orchid
Health Insurance every month
(保険料の請求のみ(No Service Fee is charged))

IT

-

情報セキュリティチェック
Information security check

One time (Transition support)

Orchid

Azalea

無償
Free of charge

IT

-

情報提供（ウィルス情報等）
Providing information on computer virus etc.

Consistent with TSA for IT system

Orchid

Azalea

無償
Free of charge

IT

System operation

システム保守・運用一般業務に関する
覚書
Operation and maintenance of IT system

Consistent with TSA for IT system

OSK

Azalea

387,000
(same hourly rate as historical / agreement rate)

IT (apps)

PANDA

アクティブディレクトリ
（ユーザー情報一元管理）
Active Directory (Uniform management for user information)

12 months

Orchid

Azalea

12,300








- 13 -
















IT (apps)

Visual Nexus

TV会議システム（Orchidグループ内用）
TV conference system(For internal Orchid Group)

12 months

Orchid

Azalea

16,500

IT (apps)

IT asset management system

PCインストール済みソフト等の管理
Management of installed software on PC

12 months

Orchid

Azalea

Included in "Digital Guardian" cost of 114,750 in IT(apps) category

IT (apps)

Oracle EBS

会計業務全般支援システム
Overall Accounting work support system

12 months

Orchid

Azalea

250,000

IT (apps)

CORONA

会計データのEUC活用
Utilizing accounting data for EUC

12 months

Orchid

Azalea

Included in "Oracle EBS" cost of 250,000 in IT(apps) category

IT (apps)

Mirror

会計データのEUC活用
Utilizing accounting data for EUC

12 months

Orchid

Azalea

Included in "Oracle EBS" cost of 250,000 in IT(apps) category

IT (apps)

J'sNavi

経費精算支援システム
Cost control support system

12 months

Orchid

Azalea

Included in "Oracle EBS" cost of 250,000 in IT(apps) category

IT (apps)

ProPlus

固定資産管理業務サポートシステム
Fixed Asset Management support system

12 months

Orchid

Azalea

Included in "Oracle EBS" cost of 250,000 in IT(apps) category

IT (apps)

CORONA (Azalea DWH)

情報データベース
Information database

12 months

Orchid

Azalea

Included in "Oracle EBS" cost of 250,000 in IT(apps) category

IT (apps)

safeboot

ディスク暗号化
Disk encryption

12 months

Orchid

Azalea

43,500

IT (apps)

Digital Guardian

セキュリティ
Security

12 months

Orchid

Azalea

114,750

IT (apps)

Sky PDF

PDF作成・編集
Creating and editing PDF

12 months

Orchid

Azalea

Included in "Digital Guardian" cost of 114,750 in IT(apps) category

IT (apps)

shareresearch

特許検索システム
Patent information search system

12 months

Orchid

Azalea

無償
Free of charge

IT (apps)

Garnet

販売、調達、在庫、入出庫作業等の業務支援システム
Sales, procurement, stock, loading & unloading support system

12 months

Orchid

Azalea

90,000








- 14 -
















IT General

All

Orchid様によるAzaleaITシステム関連の移行支援
Orchid's transition support to Azalea for matters related to IT system

One time (Transition support)

Orchid

Azalea

the methodology of unit price will be decided by middle of Feb 2017

IT Infrastructure

Network

ネットワーク(WAN)
(甲府・新宿・国立・高尾・八王子)
Network (WAN)
(Kofu, Shinjuku, Kunitachi, Takao, Hachioji)

12 months

Orchid

Azalea

264,600

IT Infrastructure

Network

Network (LAN)

12 months

Orchid

Azalea

Included in ""Network(WAN)" cost of 264,000 in IT Infrastructure category

IT Infrastructure

Switch

L3 switch

12 months

Orchid

Azalea

Included in ""Network(WAN)" cost of 264,000 in IT Infrastructure category

IT Infrastructure

Switch

L2スイッチ（建屋間）
L2 switch (between buildings)

12 months

Orchid

Azalea

Included in ""Network(WAN)" cost of 264,000 in IT Infrastructure category

IT Infrastructure

Server

共通ファイルサーバ
Shared file server

12 months

Orchid

Azalea

75,000

IT Infrastructure

Platform

統合プラットフォーム（R版含む）
Integrated platform (incl. ver. R)

12 months

Orchid

Azalea

   235,000 +
  282,000 (ver. R)
= 517,000

IT Infrastructure

Server

WSUS server

12 months

Orchid

Azalea

Included in ""Network(WAN)" cost of 264,000 in IT Infrastructure category

IT Infrastructure

Switching equipment

交換機
Switching equipment

12 months

Orchid

Azalea

Included in ""Network(WAN)" cost of 264,000 in IT Infrastructure category
For extension

IT Infrastructure

Printer

複合機
Multifunction machine
EXaaS OKI Managed Print Service

12 months

Orchid

Azalea

*基本料 Basic charge (Fixed)　45,500
*print料 Print cost (Usage)
Cost range from 130,000 to 150,000

IT Infrastructure

PC

PC

12 months

Orchid

Azalea

360,000

IT Infrastructure

Mobile phone, Wi-Fi router

携帯電話・WiFiルーター
Mobile phone, Wi-Fi router

12 months

Orchid

Azalea

140,000　~
170,000








- 15 -
















IT Infrastructure

Network

ネットワーク（中国子会社・上海）
Network (Subsidiary in China, Shanghai)

12 months

Orchid

Azalea

30,800

Legal Affairs

Directional Support of Legal Affairs

契約書ひな形　受領（現状のOrchid 雛型を今後も継続して使用出来るかをOrchid 様に確認したい）
Template of contract and agreement
(*need to confirm if Orchid's templates can be used after the closing)

One time
(Transition Support)

Orchid

Azalea

無償
Free of charge

Procurement

-

下請法等の法改正情報提供
Updating information on legal changes (e.g. subcontracting law)

12 months

Orchid

Azalea

無償
Free of charge

Risk Compliance

Risk Compliance management (Directional support of implementation)

教育（コンプライアンス管理、情報セキュリティなどに関するe-ラーニング）
Education (e-learning of risk compliance management, information security etc.)

12 months

Orchid

Azalea

有償
paid service
2月中をめどに決定
Will be decided within Feb.

Group Insurance

Insurance

Provide reasonable support prior to and after Closing related to insurance,
including – 1) provide information on current insurance policies, 2) supporting
(where needed) application processes to enable new policies needed, and 3)
supporting (where relevant) any post-close claims that may be made related to
Azalea that fall under pre-close policies owned by Orchid 4) supporting (where
relevant) any post-close insurance adjustments related to Azalea that fall under
pre-close policies owned by Orchid

12 months

Orchid

Stevia

Free of charge regarding information provision
For other requiring any significant personnel support, reimburse labor hours











- 16 -





